DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The Drawings submitted on 02/11/2021 are deemed acceptable for examination.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (US 20100191458 A1) teaches determining flight paths based on costs. (H. K. Ng, B. Sridhar, S. Grabbe and N. Chen, "Cross-polar aircraft trajectory optimization and the potential climate impact," 2011 IEEE/AIA A 30th Digital Avionics Systems Conference, 2011, pp. 3D4-1-3D4-15, doi: 10.1109/DASC.2011.6096060) teaches flights plan based on carbon dioxide emissions. However, neither alone nor in combination teaches each claimed limitation specifically “calculating the adjusted cost data value for each of the one or more flight plan segments comprises determining carbon dioxide emissions charges associated with time of year data” distinguishes from the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 20100191458 A1), hereinafter Baker.


Regarding claim 1, Baker teaches a method for determining a flight plan for an aircraft comprising:
	determining one or more potential flight plans from an originating location to a destination location ([0035] “calculating an optimized flight plan based upon available aviation weather and aircraft performance information is illustrated. The process of FIG. 5 is comparable in large measure to much of that described as to FIG. 2. The process begins at start point 500 with the service 10 receiving a desired origin and destination”), each potential flight plan comprising a different combination of one or more flight plan segments forming a potential flight plan from the originating location to the destination location ([0037] “one route may include refueling at a selected FBO at the departure airport and making the flight entirely along a flight path using one altitude to the destination airport. Another route may include utilizing already available fuel (as specified by the user) to travel to an intermediate refueling destination at one altitude (for refueling by a different selected FBO) and then continue on to the destination airport at a different primary altitude”);
	calculating a projected cost data value for each of the one or more potential flight plans from one or more of dynamic fuel consumption data, pollution data, equipment usage data, navigation data, or a combination thereof, for each of the one or more potential flight plans ([0037] “Parameters that are preferably incorporated include planned altitude(s), fuel consumption, wind speed, temperature, and air pressure or density, known aircraft performance characteristics for the specific type being flown, and other factors including the need for and effect of anti-ice to calculate a total time and cost for each route (step 512)”); and
	determining an optimal flight plan from among the one or more potential flight plans ([0039] “Preferably, the routes are presented by Web Server 11 to the remote user in the form of a web page, with the routes being sorted according to a set of criteria, such as total cost, time en route, or total number of stops”); and 
	displaying a visual representation of the optimal flight plan to a user interface (Fig. 4 and [0034] “FIG. 4 a representative web page presented by service 10 displaying available flight routes is illustrated”).

Regarding claim 2, Baker teaches the method of claim 1, wherein calculating the projected cost data value for each of the one or more potential flight plans comprises:
	accessing cost data from one or more of the dynamic fuel consumption data, the pollution data, the equipment usage data, the navigation data, or the combination thereof, for each of the associated with each of the one or more flight plan segments ([0037] “Parameters that are preferably incorporated include planned altitude(s), fuel consumption, wind speed, temperature, and air pressure or density, known aircraft performance characteristics for the specific type being flown, and other factors including the need for and effect of anti-ice to calculate a total time and cost for each route (step 512). In a preferred form, each route also includes any necessary or beneficial refueling stops, and factors in the available cost for the correct type of aviation fuel, as is stored in data store 34 of Database Server 12. For instance, one route may include refueling at a selected FBO at the departure airport and making the flight entirely along a flight path using one altitude to the destination airport. Another route may include utilizing already available fuel (as specified by the user) to travel to an intermediate refueling destination at one altitude (for refueling by a different selected FBO) and then continue on to the destination airport at a different primary altitude. Additionally, various altitudes may be utilized within any single leg of the trip in order to gain efficiencies from the winds aloft or to avoid the impact of severe weather and/or conditions for icing”);
	determining flight-specific cost data associated with each of the one or more flight plan segments based upon at least the cost data ([0037]” necessary or beneficial refueling stops, and factors in the available cost for the correct type of aviation fuel”); and
	for each of the one or more potential flight plans, aggregating the flight-specific cost data associated with each of the one or more flight plan segments forming such potential flight plan ([0039] “Once all of the routes are built, as determined by step 514, the various updated flight routes are presented to the remote user (step 516), in a similar fashion to that shown in FIG. 4. A column for total cost and flight duration may be selectively added”).

Regarding claim 3, Baker teaches the method of claim 2, wherein accessing the cost data associated with each of the one or more flight plan segments comprises:
	querying a repository based upon at least one or more of the originating location, the
destination location, one or more waypoints associated with each of the one or more flight plan segments ([0037] “each route also includes any necessary or beneficial refueling stops, and factors in the available cost for the correct type of aviation fuel, as is stored in data store 34 of Database Server 12”), and equipment data ([0037] “known aircraft performance characteristics for the specific type being flown”).

Regarding claim 7, baker teaches the method of claim 2, wherein determining flight-specific cost data associated with each of the one or more flight plan segments comprises:
	accessing navigation data associated with the aircraft ([0036] “service 10 selects an available origin/destination airport combination for analysis (step 508) from those determined in step 506”);
	calculating an adjusted cost data value for each of the one or more flight plan segments based upon at least the cost data and the navigation data  ([0037] “one route may include refueling at a selected FBO at the departure airport and making the flight entirely along a flight path using one altitude to the destination airport. Another route may include utilizing already available fuel (as specified by the user) to travel to an intermediate refueling destination at one altitude (for refueling by a different selected FBO) and then continue on to the destination airport at a different primary altitude”); and
	assigning the adjusted cost data value as the flight-specific cost data associated with each of the one or more flight plan segments  ([0037] “Parameters that are preferably incorporated include planned altitude(s), fuel consumption, wind speed, temperature, and air pressure or density, known aircraft performance characteristics for the specific type being flown, and other factors including the need for and effect of anti-ice to calculate a total time and cost for each route (step 512)”).

Regarding claim 9, Baker teaches the method of claim 7, wherein the navigation data comprises at least one of cost of fuel ([0040] “fuel prices.”) , estimated fuel usage ([0037] “fuel consumption”), and actual fuel usage.

Regarding claim 14, Baker teaches the method of claim 7, wherein the navigation data comprises equipment data and calculating an adjusted cost data value for each of the one or more flight plan segments comprises accounting for a performance variable corresponding to equipment associated with the aircraft ([0037] “Parameters that are preferably incorporated include planned altitude(s), fuel consumption, wind speed, temperature, and air pressure or density, known aircraft performance characteristics for the specific type being flown, and other factors including the need for and effect of anti-ice to calculate a total time and cost for each route (step 512)”).

Regarding claim 16, Baker teaches the method of claim 1, wherein the visual representation of the optimal flight plan is displayed (Fig. 4) in conjunction with at least one other flight plan corresponding to a shortest distance between the originating location and the destination location ([0032] “The criteria may include, but is in no way limited to, total time, time in flight, distance, overall cost, fuel required, or some other best fit heuristic”), the method further comprising receiving user input indicating a user selection of the optimal flight plan ([0034] “The remote user may select a route by clicking on it or otherwise and be presented with a subsequent web page allowing them to utilize the service to file a flight plan based upon the selected route”).

Regarding claim 17, Baker teaches the method of claim 1, wherein the originating location is a current location of the aircraft traversing an existing flight plan and the existing flight plan is different than the optimal flight plan ([0026] “receiving an origin and destination”. Origin location of Baker includes  any location including the current location), the method further comprising:
	receiving input indicating a selection of the optimal flight plan such that the aircraft halts traversing the existing flight plan and commences traversing the selected optimal flight plan  ([0034] “The remote user may select a route by clicking on it or otherwise and be presented with a subsequent web page allowing them to utilize the service to file a flight plan based upon the selected route”).

Claims 18 and 19 is an apparatus configured to determine a flight plan for an aircraft, the apparatus comprising:
at least one processor (Baker Fig. 1; 50a) and at least one non-transitory memory (Baker Fig. 1; 52a) including program code, the at least one non-transitory memory and the program code configured to, with the processor, cause the apparatus to perform the methods of claim 1 and 14. The limitations are substantially the same therefore rejected for the same reasons. 

Claim 20, is a computer program product comprising at least one non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to: perform the method of claim 1. The limitations are substantially the same therefore rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Nelson et al. (US 20190361463 A1), hereinafter Nelson.

Regarding claim 4, Baker teaches the method of claim 2
	Baker does not teach wherein accessing the cost data associated with each of the one or more flight plan segments comprises:
	Nelson teaches determining whether a cost exception is satisfied such that accessing cost data associated with each of the one or more flight plan segments comprises accessing subsidized cost data associated with each of the one or more flight plan segments ([0058] “block 550, the system applies logic to select a first third party entity from the one or more third party entities. For example, the system may identify that a merchant ‘A’ located at distance ‘A’ is selling fuel at a lower price than a merchant ‘B’ located at distance ‘B’ which is lower than distance ‘A’ at a price higher than the price offered by Merchant ‘A.’ In such an exemplary embodiment, the system considers the current traffic, user preferences (such as a particular gas station or a type of fuel available at the gas stations, and/or the like), and supplemental resources (rewards or cashback, membership perks, or any other incentives) associated with the resource pool (credit account, debit account, or the like) of the user to select a merchant from the one or more merchants initially identified by the system”. Examiner understands a rewards account or a membership, as a privileged classification for savings/subsidy.

	Baker teaches routing of a flight plan based on cost data. Nelson teaches routing of a vehicle using price data for fuel wherein the price may be affected by membership status. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of routing based on cost subsidies are taught by Nelson in the routing of the flight path of Baker. one of ordinary skill in the art would have been motivated to use a known method of routing based on subsidies to yield predictable results of cost savings.



Regarding claim 5, Baker in view of Nelson teaches the method of claim 4.
	Baker does not teach wherein the cost exception is satisfied in an instance where an entity associated with the aircraft is associated with a privilege classification.
	
	Nelson teaches wherein the cost exception is satisfied in an instance where an entity associated with the aircraft is associated with a privilege classification ([0058] “supplemental resources (rewards or cashback, membership perks, or any other incentives) associated with the resource pool (credit account, debit account, or the like) of the user”).

	Baker teaches routing of a flight plan based on cost data. Nelson teaches routing of a vehicle using price data for fuel wherein the price may be affected by membership status. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of routing based on cost subsidies are taught by Nelson in the routing of the flight path of Baker. one of ordinary skill in the art would have been motivated to use a known method of routing based on subsidies to yield predictable results of cost savings.


Regarding claim 6, Baker in view of Nelson teaches the method of claim 4.
	Baker does not teach wherein the cost exception is not satisfied in an instance where an entity associated with the aircraft is not associated with a privilege classification.
	
	Nelson teaches wherein the cost exception is not satisfied in an instance where an entity associated with the aircraft is not associated with a privilege classification ([0058] “supplemental resources (rewards or cashback, membership perks, or any other incentives) associated with the resource pool (credit account, debit account, or the like) of the user”). For fueling stations that the user is not a member membership perks/rewards would not be applied).

	Baker teaches routing of a flight plan based on cost data. Nelson teaches routing of a vehicle using price data for fuel wherein the price may be affected by membership status. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of routing based on cost subsidies are taught by Nelson in the routing of the flight path of Baker. one of ordinary skill in the art would have been motivated to use a known method of routing based on subsidies to yield predictable results of cost savings

Claim(s) 8, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Beaurepaire et al. (US 20210012669 A1), hereinafter Beaurepaire.


Regarding claim 8, Baker teaches the method of claim 1.
	Baker does not teach wherein the pollution data comprises at least one of carbon dioxide emissions data and noise emissions data.

	Beaurepaire teaches wherein the pollution data comprises at least one of carbon dioxide emissions data and noise emissions data (Abstract – “The approach further involves generating a route for the aerial vehicle over the geographic area based on the relative noise impact of the aerial vehicle while operating over the geographic area. The relative noise impact is computed based on the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use noise pollution cost data as taught by Beaurepaire in the routing of the flight path according to the cost data of Baker. One of ordinary skill in the art would have been motivated to operate “aerial vehicles while also minimizing their noise impacts on populated areas” (Beaurepaire [0001]).

Regarding claim 13, Baker teaches the method of claim 7.
	Baker does not teach wherein calculating the adjusted cost data value for each of the one or more flight plan segments comprises determining noise emissions charges associated with time of day data.
	Beaurepaire teaches wherein calculating the adjusted cost data value for each of the one or more flight plan segments comprises determining noise emissions charges associated with time of day data (Abstract – “The approach further involves generating a route for the aerial vehicle over the geographic area based on the relative noise impact of the aerial vehicle while operating over the geographic area. The relative noise impact is computed based on the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use noise pollution cost data as taught by Beaurepaire in the routing of the flight path according to the cost data of Baker. One of ordinary skill in the art would have been motivated to operate “aerial vehicles while also minimizing their noise impacts on populated areas” (Beaurepaire [0001]).

Regarding claim 15, Baker teaches the method of claim 14. 
	Baker does not teach wherein the performance variable corresponds to actual noise emission levels associated with one or more engines associated with the aircraft 

	Beaurepaire teaches wherein the performance variable corresponds to actual noise emission levels associated with one or more engines associated with the aircraft ([0043] “applying existing flight noise prediction algorisms on noise generation data collected on-board by the aerial vehicle in conjunction with… characteristics of the aerial vehicle, flight data (e.g., a flight speed, climb and descent rates, an engine power, a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use noise pollution cost data as taught by Beaurepaire in the routing of the flight path according to the cost data of Baker. One of ordinary skill in the art would have been motivated to operate “aerial vehicles while also minimizing their noise impacts on populated areas” (Beaurepaire [0001]).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Ng et al. (H. K. Ng, B. Sridhar, S. Grabbe and N. Chen, "Cross-polar aircraft trajectory optimization and the potential climate impact," 2011 IEEE/AIA A 30th Digital Avionics Systems Conference, 2011, pp. 3D4-1-3D4-15, doi: 10.1109/DASC.2011.6096060), hereinafter Ng.

Regarding claim 10, Baker teaches the method of claim 7.
	Baker does not teach wherein calculating an adjusted cost data value for each of the one or more flight plan segments comprises accounting for changes in carbon dioxide emissions charges associated with one or more changes in an altitude of the aircraft.

	Ng teaches calculating an adjusted cost data value for each of the one or more flight plan segments comprises accounting for changes in carbon dioxide emissions charges associated with one or more changes in an altitude of the aircraft (Abstract “Estimations of global warming potential are incorporated into the objective function of the optimization algorithm to assess the climate impact of aircraft emissions discharged at a given location and altitude…When altitude is optimized, a one percent increase in additional global warming potential, a climate impact equivalent to that of 4070kg and 4220kg CO2 emission, reduces 135 and 105 minutes persistent contrail formation per flight during a day with medium and high contrail formation, respectively”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pollution cost data as taught by Ng in the routing of the flight path according to the cost data of Baker. One of ordinary skill in the art would have been motivated to operate “minimize climate impact of aircraft” (Ng - Abstract).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bedrine et al. (US 20170016399 A1), hereinafter Bedrine.

Regarding claim 11, Baker teaches the method of claim 9.
	Baker does not teach wherein a first flight segment is associated with an increase in the altitude of the aircraft and a second flight segment is associated with no change in the altitude of the aircraft, the estimated fuel usage associated with the first flight plan segment greater than the estimated fuel usage associated with the second flight plan segment.

	Bedrine teaches a first flight segment is associated with an increase in the altitude of the aircraft and a second flight segment is associated with no change in the altitude of the aircraft, the estimated fuel usage associated with the first flight plan segment greater than the estimated fuel usage associated with the second flight plan segment ([0003] “the helicopter is in a cruise flight situation, the turboshaft engines operate at low power levels, below their maximum continuous thrust. These low power levels result in a specific consumption (hereinafter SC), which is defined as the relationship between the hourly fuel consumption by the combustion chamber of the turboshaft engine, and the mechanical power provided by said turboshaft engine, which is approximately 30% greater than the SC of the maximum take-off thrust, and thus an overconsumption of fuel during cruise flight”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have greater fuel usage during a segment with altitude gain than a segment without as taught by Bedrine in the routing of the flight path according to the cost data of Baker. One of ordinary skill in the art would have been motivated to that is how aircraft operate during ascent and cruise phases of flight (Bedrine [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668